Citation Nr: 0916099	
Decision Date: 04/29/09    Archive Date: 05/07/09

DOCKET NO.  03-07 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to an initial compensable rating for the 
Veteran's service connected pityriasis lichenoides chronica. 


ATTORNEY FOR THE BOARD

H.J. Baucom, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1986 to August 
1993. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an August 2002 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Baltimore, Maryland, which granted service connection for 
pityriasis lichenoides chronica and provided a noncompensable 
rating with an effective date of March 21, 2002.  

The Veteran testified before the undersigned Veterans Law 
Judge in July 2003.  The transcript of the hearing is of 
record.

In October 2004 the Board remanded the case for the RO obtain 
medical records, provide the Veteran an examination to assess 
the severity of his service connected pityriasis lichenoides 
chronica, and provide notice of the amended criteria for 
evaluating skin disorders, effective August 30, 2002.   

In December 2006 the Board again remanded the case for notice 
of the amended regulations for evaluating skin disorders. 


FINDING OF FACT

The evidence establishes that the service-connected 
pityriasis lichenoides chronica is manifested by a history of 
an itchy rash with sparse 3-4 mm well defined round scaling 
and slightly pink, 10 macules on the trunk with an eczematous 
dry patch on the right trunk, measuring 3 cm by 3 cm. 


CONCLUSION OF LAW

The criteria for an initial compensable rating for pityriasis 
lichenoides chronica have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.7, 4.97, Diagnostic Codes 
7806 (prior to August 30, 2002), 7806 (effective August 30, 
2002), 7822 (2008).  




REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, 
the Secretary is required to inform the appellant of the 
information and evidence not of record that (1) is necessary 
to substantiate the claim, (2) the Secretary will seek to 
obtain, if any, and (3) the appellant is expected to provide, 
if any. See 38 U.S.C.A. § 5103(a); Quartuccio v. Principi, 16 
Vet. App. 183 (2002); 38 C.F.R. § 3.159 (2007); Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The issue of an initial higher evaluation for pityriasis 
lichenoides chronica involves a "downstream" issue, as the 
initial claim for service connection for pityriasis 
lichenoides chronica was granted in the August 2002 rating 
decision appealed, and the current appeal arises from his 
disagreement with the evaluation originally assigned.

In cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated; it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  
Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).  
Nevertheless, notice regarding the rating issue was provided 
in November 2004, and Dingess-compliant notice was provided 
in a December 2006 letter to the Veteran.  Subsequent process 
and adjudication were provided in a January 2009 supplemental 
statement of the case.  Thus, as the Veteran's claim for an 
increased initial disability rating was appealed directly 
from the initial rating assigned, no further action under the 
section 5103(a) is required.  See Goodwin v. Peake, 22 Vet. 
App. 128, 137 (2008); See also Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).

In October 2004 and December 2006 the Board remanded the case 
to provide notice to the Veteran of the August 30, 2002 
amended rating evaluation for skin disorders.   The required 
notice was provided in a December 2006 letter which provided 
the rating evaluation for diagnostic code 7822, 
papulosquamous disorders not listed elsewhere (including 
lichen planus, large or small plaque parapsoriasis, 
pityriasis, pityriasis lichenoides et varioliformis acuta 
(PLEVA), lymphomatoid papulosus, and pityriasis rubra pilaris 
(PRP),  applicable to the Veteran's service-connected 
pityriasis lichenoides chronica. 

VA has obtained service medical records in adjudicating the 
claim for service connection, and assisted the Veteran in 
obtaining evidence.  The Veteran informed the Board that he 
had received treatment from Dr. Snyder from 1990 to 1992 and 
provided a release.  The VA attempted to get records from Dr. 
Snyder in April 2005, August 2005, December 2005, March 2007 
and June 2008 but received no response.  In a March 2009 
letter the Veteran stated he was unsuccessful in retrieving 
records from Dr. Snyder.

The Board finds the absence of these records is not 
prejudicial to the claim.  As the effective date for the 
Veteran's condition is March 21, 2002, the rating period on 
appeal concerns only the Veteran's condition on that date 
forward.  Any reports from Dr. Snyder would relate to the 
Veteran's condition in 1990 to 1992, which is not pertinent 
in determining the Veteran's condition during the rating 
period.

The VA has afforded the Veteran VA examinations and afforded 
the Veteran the opportunity to testify before the Board, 
which he did.  

All other known and available records relevant to the issues 
on appeal have been obtained and associated with the claims 
file and the Veteran has not contended otherwise.



Analysis

Service connection for pityriasis lichenoides chronica was 
granted in an August 2002 rating decision.  A zero percent 
evaluation was assigned effective in March 2002.  The Veteran 
appealed the evaluation assigned. 

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 C.F.R. § 1155 (West 2002).   Separate diagnostic codes 
identify the various disabilities.  Id.  Evaluation of a 
service-connected disorder requires a review of the Veteran's 
entire medical history regarding that disorder.  38 C.F.R. §§ 
4.1 and 4.2. 

It is necessary to evaluate the disability from the point of 
view of the Veteran working or seeking work, 38 C.F.R. § 4.2, 
and to resolve any doubt regarding the extent of the 
disability in the Veteran's favor.  38 C.F.R. § 4.3.  If 
there is a question as to which evaluation to apply to the 
Veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

In determining a disability evaluation, the VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons used to 
support the conclusion. Schafrath v. Derwinski, 1 Veteran. 
App. 589 (1991). 

The Veteran's skin disorder was evaluated under Diagnostic 
Code 7899-7806 as analogous to eczema.  See 38 C.F.R. § 4.27.  
The rating criteria governing the evaluation of skin 
disorders was revised effective August 30, 2002.

Prior to August 2002 a noncompensable evaluation under 
Diagnostic Code 7806 contemplated eczema with slight, if any, 
exfoliation, exudation or itching, on a nonexposed surface or 
small area.  A 10 percent evaluation was warranted for eczema 
with exfoliation, exudation or itching, involving an exposed 
surface or extensive area.  38 C.F.R. § 4.118, Diagnostic 
Code 7806 (effective prior to August 3, 2002).

Effective August 30, 2002, Diagnostic Code 7806 provides that 
dermatitis or eczema involving less than 5 percent of the 
entire body or less than 5 percent of exposed areas affected, 
and; requiring no more than topical therapy during the past 
12-month period, warrants a noncompensable evaluation.  A 10 
percent evaluation is afforded for dermatitis or eczema 
involving at least 5 percent, but less than 20 percent, of 
the entire body, or at least 5 percent, but less than 20 
percent, of exposed areas affected, or; requiring 
intermittent systemic therapy such as corticosteroids or 
other immunosuppressive drugs for a total duration of less 
than six weeks during the past 12-month period.  38 C.F.R. § 
4.118, Diagnostic Code 7806 (effective August 30, 2002). 

Under the new criteria dermatitis or eczema may be rated as 
disfigurement of the head, face, or neck (Diagnostic Code 
7800) or scars (Diagnostic Codes 7801, 7802, 7803, 7804, or 
7805), depending upon the predominant disability.  The 
Veteran's skin disability has not been shown to affect his 
head, face, or neck.  Therefore Diagnostic Code 7800 is not 
applicable here.  Diagnostic Codes 7801, 7802, 7803, 7804 and 
7805 provide compensable evaluations for scars other than on 
the head, face or neck that are deep or cause limited motion 
that exceed an area of 6 square inches (39 square cm); scars 
other than on the head, face, or neck that are superficial 
and do not cause limited motion that measure an area of 144 
square inches (929 square cm) or greater; a scar that is 
superficial, unstable; a scar that is superficial, painful on 
examination; a scar that limits motion (to be evaluated under 
the diagnostic code that contemplates limitation of motion of 
the affected part).   Notes following the criteria define a 
deep scar as one associated with underlying tissue damage; a 
superficial scar as one not associated with underlying soft 
tissue damage; and unstable scar as one where, for any 
reason, there is frequent loss of covering of skin over the 
scar; and that scars in widely separated areas, as on two or 
more extremities or on anterior or posterior surfaces of 
extremities or trunk, will be separately rated and combined 
in accordance with §4.25 of this part.  38 C.F.R. § 4.118 
Diagnostic Codes 7800, 7801, 7802, 7803, 7804, 7805 
(effective August 30, 2002). 

Also under the new regulation, effective August 30, 2002, is 
the new diagnostic code 7822 for papulosquamous disorders not 
listed elsewhere (including lichen planus, large or small 
plaque parapsoriasis, pityriasis, pityriasis lichenoides et 
varioliformis acuta (PLEVA), lymphomatoid papulosus, and 
pityriasis rubra pilaris (PRP); under which a non-compensable 
rating is warranted when less than 5 percent of the entire 
body or exposed areas affected, and no more than topical 
therapy is required during the past 12-month period.  A 10 
percent rating is warranted when at least 5 percent, but less 
than 20 percent of the entire body is affected, or at least 5 
percent, but less than 20 percent of exposed areas is 
affected, or systemic therapy or intensive light therapy is 
required for a total duration of less than six weeks during 
the past 12-month period.  38 C.F.R. § 4.118 Diagnostic Code 
7822 (effective August 30, 2002).  

Where a law or regulation changes during the pendency of a 
claim for an increased rating, VA should first determine 
whether the revised version is more favorable to the Veteran.  
In so doing, it may be necessary for VA to apply both the old 
and new versions of the regulation.  If the revised version 
of the regulation is more favorable, however, the retroactive 
reach of the new regulation under 38 U.S.C.A. Section 5110(g) 
can be no earlier than the effective date of the change.  See 
VAOPGCPREC 3-2000 (Apr. 10, 2000); See also 38 C.F.R. § 
3.114.  Following a thorough review of the various rating 
criteria, the Board finds that neither the old nor the new 
criteria are more favorable to the Veteran.

The July 2002 VA examination reported the Veteran's medical 
history of an itchy rash on his trunk which began in basic 
training in 1986.  The examiner noted that the Veteran 
reported  the rashes, when active, were itchy and red and 
occurred primarily on the upper trunk and that the rashes had 
come and gone intermittently up until the present.  He had 
been treated with topical steroids, but the problem flared 
each fall.  The examiner objectively observed sparse 3-4 
millimeter well-defined, round scaling, and slightly pink, 
ten macules over his trunk.  On the right upper trunk, there 
was a eczematous dry patch approximately 3 centimeters by 3 
centimeters.  The examiner diagnosed pityriasis lichenoides 
chronica. 

VA treatment records show a history of treatment for atopic 
dermatitis which did well on triamcinolone in February 2002.  
No objective observations of any skin condition, including a 
rash, was made at that time

In November 2005 the Veteran was scheduled for a VA 
examination pursuant to the October 2004 remand.  He failed 
to appear.  In a December 2005 letter the VA requested that 
the Veteran contact it to setup another examination.  No 
response was received. 

Because the Veteran failed to report for his VA examination, 
without good cause, the Board is compelled to evaluate the 
claim on the existing record.  38 C.F.R. § 3.655(b).

The existing record consists of the July 2002 VA examination 
report and a 2002 VA treatment record.  VA treatment records 
show a history of atopic dermatitis and reveal no objective 
observations of any kind. 

The VA examination report provided a history of an itchy rash 
with some evidence of exfoliation but no exudation.  The 
Veteran described constant itching and occasional exudation 
at his 2003 hearing.  However, even if there was, the area of 
the rash, the trunk, is not an exposed surface and the 
identified affected area was described as sparse not 
'extensive.'  Moreover, the report described the rash as 10 
macules measuring 3-4 millimeters on the trunk and eczematous 
area measuring 3 cm by 3 cm on the right trunk.  There is no 
evidence that the rash involved at least 5 percent of the 
Veteran's entire body or that the rash affected any exposed 
areas, only the trunk, nor was there any evidence of 
intermittent systemic therapy required for any duration. 

Similarly, the evidence does not show the requirements for a 
compensable evaluation under Diagnostic Code 7822.  There is 
no evidence that the rash involved at least 5 percent of the 
Veteran's entire body, that the rash affected any exposed 
areas, or that systemic therapy or intensive light therapy 
was required for any duration. 

Finally, a compensable evaluation under Diagnostic Codes 7801 
through 7805 are not warranted.  The medical evidence does 
not demonstrate that the Veteran's skin disorder approximates 
deep scar measuring 5 square inches, superficial scar 
measuring 144 square inches, unstable scar with frequent loss 
of skin, painful or tender scar, or limitation of any body 
part. 

The medical evidence does not show that a higher, compensable 
rating is warranted under the old or new criteria.  38 C.F.R. 
§ 4.118, Diagnostic Code 7806 (prior to August 30, 2002); 
38 C.F.R. § 4.118, Diagnostic Code 7806, 7822 (effective 
August 30, 2002).

The Veteran genuinely believes that his pityriasis 
lichenoides chronica disability is worse than initially 
evaluated, and he is competent to describe his symptoms.  See 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  
However, even accepting his factual recitation as to his 
symptoms as true, the evidence does not show that his 
symptoms reflect the criteria for a compensable evaluation.  
His testimony was consistent with the findings on the 2002 
examination.  Determining the extent of the skin disorder is 
better served by an objective examiner's observations.  
Moreover, the Board notes that the Veteran failed to report 
for additional VA examination or to provide any reason for 
doing so.  He did not respond to VA's request to reschedule 
him  The Board reminds the Veteran that "[t]he duty to 
assist is not always a one-way street.  If a Veteran wishes 
help, he cannot passively wait for it in those circumstances 
where he may or should have information that is essential in 
obtaining the putative evidence."  Wood v. Derwinski, 1 
Veteran. App. 190, 193 (1991). 

The assignment of different evaluations throughout the 
pendency of the Veteran's appeal has been considered; 
however, the medical evidence does not support staged 
evaluations in the present case.  See Fenderson v. West, 12 
Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. 
App. 505 (2007).

Application of an extraschedular evaluation under 38 C.F.R. 
Section 3.321(b)(1) has been considered, but is not here 
warranted, as the medical evidence does not present 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).   The Veteran has not been hospitalized 
for his skin condition and he has described no interference 
with employment due to the skin disorder.  At his hearing he 
testified as to the interference with his daily activities 
and noted that a recent flare-up had not prevented any 
activities.  The Board finds no basis for referral of the 
case for consideration of an extraschedular rating.

The preponderance of the evidence is against the claim for 
entitlement to an initial compensable rating for pityriasis 
lichenoides chronica; there is no doubt to be resolved; and 
an initial compensable rating for pityriasis lichenoides 
chronica is not warranted.

ORDER

Entitlement to an initial compensable rating for the 
Veteran's service-connected pityriasis lichenoides chronica 
is denied. 




____________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


